Lewis, J.
The original notice of expiration of redemption was substantially in compliance with the requirements of section 956, R. L. 1905, and in addition thereto it contained certain recitals which were not re'quired by said section. We discover nothing misleading in this respect, and the notice cannot be declared void on that ground.
But the notice as published contained many typographical errors, ■one of which, at least, was fatal. The sale took place on the sixteenth ■day of November, 1908, and that portion of the notice as published, necessary for present purposes, reads: “That exclusive of the costs to accrue on this notice the amount required to redeem said land from ■said sale last above mentioned is $20.40, and interest thereon as provided by law after the said 16th day of November, A. D. 1008, *107sup to the day of said redemption.” It is not permissible to arrive at the true date by looking at other parts of the notice. The actual date from which interest is to be computed must be stated. Lawton v. Barker, 105 Minn. 102, 117 N. W. 249. A date which is obviously impossible is no date. A similar notice was declared void in Peterson v. St. Paul Real Estate & Inv. Co. 115 Minn. 333, 132 N. W. 273.
Reversed.